Citation Nr: 0914471	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral knee 
disability.  

3.  Entitlement to an initial rating in excess of 20 percent 
for chronic cervical strain. 

4.  Entitlement to an initial rating in excess of 10 percent 
for a gastrointestinal disability, to include status post 
cholecystectomy and hyperemic gastritis.  

5.  Entitlement to an initial, compensable rating for 
pulmonary hypertension and mitral valve regurgitation.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to 
November 2005.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2006 rating decision in which the RO, inter 
alia, denied the Veteran's claims for service connection for 
bilateral hearing loss and bilateral knee disability, and 
granted service connection and assigned an initial 20 percent 
rating for chronic cervical strain, granted service 
connection and assigned an initial 10 percent rating for 
status post cholecystectomy, hyperemic gastritis, and chronic 
ulcerative colitis, and granted service connection and 
assigned an initial, noncompensable rating for pulmonary 
hypertension and mitral valve regurgitation, each grant of 
service connection was effective December 1, 2005.  In 
December 2006, the Veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in November 
2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in January 
2008.

Because the Veteran has disagreed with the initial ratings 
assigned following the grants of service connection for 
chronic cervical strain, the gastrointestinal disability, and 
pulmonary hypertension and mitral valve regurgitation, the 
Board has characterized these issues on appeal in light of 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In the November 2007 SOC, and October 2008 and January 2009 
supplemental SOCs (SSOCs), the RO characterized the Veteran's 
service-connected gastrointestinal disability as status post 
cholecystectomy and hyperemic gastritis.  Accordingly, the 
Board has characterized this matter as reflected on the title 
page.  

The Board's decision addressing the claims for service 
connection and the claim for an initial rating in excess of 
20 percent for chronic cervical strain is set forth below.  
The remaining claims on appeal are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant when further action, on her 
part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  There is no competent and persuasive evidence that the 
Veteran has bilateral hearing loss to an extent recognized as 
a disability for VA purposes.  

3.  There is no competent and persuasive evidence that the 
Veteran has current bilateral knee disability.  

4.  Since December 1, 2005, the effective date of the grant 
of service connection, the Veteran's chronic cervical strain 
has been manifested by forward flexion to no less than 20 
degrees; the weight of the competent medical evidence 
indicates that the Veteran does not have separately 
compensable neurological manifestations, and there has been 
no evidence of incapacitating episodes of intervertebral disc 
syndrome (IVDS).  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2008).  

2.  The criteria for service connection for bilateral knee 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  

3.  The criteria for an initial rating in excess of 20 
percent for chronic cervical strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this case, the Veteran filed her initial claim for 
benefits prior to separation from service.  Specifically, her 
claim was received on September 14, 2005.  On the date of 
filing of her claim, she signed a "Notice Acknowledgement 
and Response for the Benefits Delivery at Discharge Program" 
indicating that she had been provided notice as to the 
evidence and information VA needed to substantiate her claim 
for service-connected benefits.  A copy of the notice is 
included in the claims file, and reflects that the notice 
informed the Veteran of the information and evidence 
necessary to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  After filing her claim, the Veteran 
submitted a second "Notice Acknowledgment and Response for 
the Benefits Delivery at Discharge Program" which was signed 
on September 30, 2005.  The copy of the actual notice is 
identical to that provided earlier that month.  Both notices 
specifically informed the Veteran to submit any evidence in 
her possession pertinent to her claim (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

After the grant of service connection for chronic cervical 
strain and the RO's receipt of the Veteran's disagreement 
with the assigned rating, the November 2007 SOC set forth the 
criteria for higher rating for this disability.  A June 2008 
letter provided notice regarding the assignment of disability 
ratings, advised the Veteran that she should submit evidence 
showing an increase in her disability or exceptional 
circumstances relating to the disability, and included the 
rating criteria pertinent to cervical strain.  This letter 
served to inform the Veteran of the information and evidence 
necessary to substantiate her claim for a higher rating.   

The January 2006 RO rating decision reflects the initial 
adjudication of the claims after issuance of the September 
2005 notices.  After issuance of the June 2008 letter, and 
opportunity for the Veteran to respond, the October 2008 and 
January 2009 supplemental SOCs (SSOCs) reflect readjudication 
of the claims.  Hence, the Veteran is not shown to be 
prejudiced by the timing of the latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

While the June 2008 letter advised the Veteran regarding the 
assignment of disability ratings, the Board notes that there 
is no letter that meets the Dingess/Hartman notice 
requirements as regards VA's assignment of effective dates.  
However, the lack of such a letter is not shown to prejudice 
the Veteran.  In this regard, the November 2007 SOC provided 
the Veteran with general information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  Moreover, because the Board 
herein denies the claims for service connection and a higher 
rating, no disability rating or effective date is being, or 
is to be, assigned.  Accordingly, there is no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess/Hartman.

The Board acknowledges that, while the September 2005 notices 
informed the Veteran of the information and evidence 
necessary to substantiate her claims of entitlement to 
service connection, these notices did not name the conditions 
for which the Veteran was seeking service connection.  
Failure to list an issue in a VCAA notice letter may render 
notice as to that issue inadequate.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  However, the Board finds 
that this case is different from Overton, in which the Court 
found that a VCAA letter which provided notice regarding 
claims of entitlement to increased evaluations for bilateral 
knee conditions, but failed to list the issue of entitlement 
to an increased evaluation for tinea versicolor, did not 
provide adequate notice on the tinea versicolor claim.

In this case, the September 2005 notices did not list any of 
the conditions for which the Veteran was seeking service 
connection, but, rather, indicated that the notice informed 
the Veteran of the evidence necessary to establish 
entitlement to the claimed service-connected benefits, and 
specifically advised her of what the evidence would have to 
show to establish entitlement to service connection. Because 
this notice was signed by the Veteran on the date she filed 
her claim, and, again, fifteen days later, the letter's 
reference to the "claim for service-connected benefits" 
impliedly included service connection for those disabilities 
claimed in her September 2005 claim (including hearing loss, 
bilateral knee condition, and a neck condition), and provided 
notice of the information and evidence required to 
substantiate the claims.  Further, the Veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and the reports of September 2005 and 
October 2007 VA examinations.  Also of record and considered 
in connection with the appeal are various statements 
submitted by the Veteran.  The Board also finds that no 
additional RO action to further develop the record is 
warranted. 

The Board has considered the fact that, in her December 2006 
NOD, the Veteran stated that medical evidence was enclosed 
and additional evidence was forthcoming, and, in her January 
2008 substantive appeal, she reported that she was obtaining 
additional medical information to support her claims.  A 
November 2008 Report of Contact reflects that the Veteran 
informed the RO that she wanted to see her family doctor to 
obtain an evaluation to send to VA.  Nevertheless, no 
additional medical evidence has been submitted by the 
Veteran.  In the January 2009 SSOC, the RO notified the 
Veteran that no additional evidence had been received and 
instructed her that, if she had no additional evidence to 
submit, and would like her appeal sent to the Board for a 
final decision, she should complete and return the "SSOC 
Expedited Action Attachment."  In January 2009, the Veteran 
returned the SSOC Expedited Action Attachment, waiving the 30 
day waiting period following issuance of the SSOC, and 
requesting that her case be forwarded immediately to the 
Board.  Despite the fact that the Veteran has stated that she 
would obtain and submit additional evidence from her 
physician, no such additional evidence has been submitted.  
The Veteran has neither stated that her physician has 
provided treatment pertinent to any of the matters herein 
decided (rather, she stated that she wanted to see her 
physician to obtain an evaluation), nor has she actually 
identified the physician.  VA is only obligated to obtain 
records that are adequately identified and for which 
necessary releases have been received.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As such, no further RO action in this 
regard is warranted.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the claims.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

1.  Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records are unremarkable for hearing loss.  
On routine examination in July 2000, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
15
0
0
0
5

On audiological testing in April 2005, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
15
LEFT
10
15
5
5
10

The assessment was bilateral high frequency hearing loss at 
6000-8000 Hertz with asymmetry in left ear threshold at 6000 
Hertz.  

On separation examination in September 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
15
LEFT
20
5
5
0
5

The Veteran was afforded a pre-discharge VA examination later 
in September 2005, to evaluate her claimed hearing loss.  She 
reported that, in 1999, she started to notice difficulty 
following discussion in areas where there was background 
noise or in crowded areas.  She stated that a July 2000 
hearing test indicated a hearing loss, and that an April 2005 
hearing test indicated a high frequency hearing loss in the 
left ear.  The examiner noted that the Veteran's claimed 
hearing loss was not due to injury, but occurred gradually 
after noise exposures from shooting, jumping, and duty with 
automation equipment, especially enclosed server rooms.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
10
10
5
5
5

Speech recognition scores on the Maryland CNC Word Test were 
100 percent in each ear.  The diagnosis in regard to claimed 
hearing loss was normal hearing sensitivity, bilaterally.  
 
Despite the Veteran's reports of hearing loss in July 2000 
and April 2005, the foregoing evidence indicates that no 
hearing loss, as defined by 38 C.F.R. § 3.385, was 
demonstrated in service.  The Board notes that the absence of 
in-service evidence of hearing loss is not fatal to the claim 
for service connection for hearing loss.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted above) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

However, in this case, there is simply no competent, 
persuasive evidence of current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Even the most 
recent medical evidence in regard to claimed hearing loss, 
the September 2005 pre-discharge VA examination, reveals that 
the auditory thresholds were not 26 decibels (let alone 40 
decibels) or greater at any of the frequencies, and the 
Maryland CNC speech recognition scores were greater than 94 
percent.  See 38 C.F.R. § 3.385.  Moreover, the Veteran has 
not presented or identified existing audiometric testing 
results that meet the requirements of that regulation for 
bilateral hearing loss.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the instant case, the claim 
for service connection for bilateral hearing loss must be 
denied, because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.  

2.  Bilateral Knee Disability

Service treatment records reflect complaints regarding, and 
treatment for, pain in the knees.  In July 1986, the Veteran 
described pain across the mid patella after falling on the 
left knee while playing soccer.  The impression was 
chondromalacia, left.  In November 1986, she presented with a 
complaint of persistent knee pain while running, after 
falling on her left knee one week earlier.  The assessment 
was resolving contusion left knee, patellofemoral pain 
syndrome.  In June 1988, the Veteran complained of bilateral 
knee pain.  The assessment was patella tendonitis with 
bursitis.  X-ray of the bilateral knees revealed no 
significant abnormality.  In August 1988 she complained of 
bilateral knee pain secondary to numerous marathons.  X-ray 
of the bilateral knees revealed no significant abnormality.  
In May 2000, the Veteran presented with complaints regarding 
her right leg.  The pertinent diagnosis was iliotibial band 
syndrome.  In June 1991, the Veteran complained of tenderness 
in the left knee.  The impression was quadriceps tendonitis.  
The assessment following a physical therapy consultation was 
rule out iliotibial band syndrome.  

On pre-discharge VA examination in September 2005, the 
Veteran reported that she had bilateral knee condition with 
popping which was due to injury, specifically, running and 
airborne operations.  She described pain, popping noise, and 
weakness, and added that she could not run, stand, or walk 
for prolonged periods of time, and could not push, carry, or 
pull heavy objects due to the pain and weakness in the knees.  
On examination, the general appearance of the knee joints was 
within normal limits, bilaterally.  Range of motion testing 
revealed flexion to 140 degrees and extension to 0 degrees, 
bilaterally.  Drawer and McMurray's tests were within normal 
limits, bilaterally.  Right and left knee X-rays were within 
normal limits.  In regard to the claimed bilateral knee 
condition, the examiner commented that there was no diagnosis 
because there was no pathology to render a diagnosis.  

Despite the Veteran's assertion that she has a current 
bilateral knee disability related to service, there is simply 
no medical evidence of a current diagnosis regarding the 
knees.  Moreover, while the Veteran has described pain in the 
knees, pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not constitute a 
disability for which service connection can be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), 
vacated in part and remanded on other grounds sub. nom. 
Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); 
see Evans v. West, 12 Vet. App. 22 (1998).  

While the service treatment records do include diagnoses in 
regard to the Veteran's complaints of knee pain, a successful 
service connection claim requires evidence of a current 
disability at the time of claim, as opposed to some time in 
the past.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998).  There is simply no competent, persuasive evidence 
that the Veteran has a current disability of the knees, 
rather, the September 2005 VA examiner specifically found 
that there was no pathology to render a diagnosis.  Moreover, 
the Veteran has not presented or identified existing medical 
evidence regarding her claimed bilateral knee disability.  

Based on the foregoing, the Board finds that the medical 
evidence in this case fails to establish that the Veteran has 
a current bilateral knee disability.  As noted above, 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin, 155 F. 
3d 1353; Brammer, 3 Vet. App. at 225.  In the instant case, 
the claim for service connection for bilateral knee 
disability must be denied, because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met.  

3.  Both Claims for Service Connection

In addition to the medical evidence, in adjudicating the 
claims, the Board has considered the assertions of the 
Veteran.  To whatever extent she attempts to support the 
claims for service connection on the basis of her assertions, 
alone, this evidence must fail.  As indicated above, each 
claim for service connection turns on the medical matter of 
current disability.  Questions of diagnosis and etiology are 
within the province of trained medical professionals.  See 
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is not shown to be other than a layperson without the 
appropriate medical training and expertise, she is not 
competent to render a probative opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent and 
persuasive evidence supports the claims for service 
connection, that doctrine is not for application, and the 
Veteran's claims for service connection for bilateral hearing 
loss and bilateral knee disability must be denied. See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 

III.  Higher Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection to consider the appropriateness of "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  
Fenderson, 12 Vet. App. at 126.

In the January 2006 rating decision, the RO assigned an 
initial 20 percent rating for chronic cervical strain, 
pursuant to Diagnostic Code 5237, rating lumbosacral or 
cervical strain.  

Disabilities of the spine are rated under a General Rating 
Formula for Diseases and Injuries of the Spine.  Under the 
General Rating Formula, a 20 percent rating is warranted for 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or, the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is assignable for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assignable for 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent rating is assignable for unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235- 5243.

Under the rating schedule, forward flexion and extension to 
45 degrees, lateral flexion to 45 degrees in each direction, 
and rotation to 80 degrees in each direction, are considered 
normal range of motion of the cervical spine.  38 C.F.R. 
§ 4.71a, Plate V.  

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion. See Johnson v.  
Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that an initial rating 
in excess of 20 percent for the Veteran's service-connected 
chronic cervical strain is not warranted.   

On pre-discharge VA examination in September 2005, the 
Veteran reported that she had been suffering from 
degenerative disc disease since 1996, with constant pain in 
the neck, which traveled to her right arm.  She described the 
pain as a level 7 on a scale of 1 to 10, adding that the pain 
was elicited by physical activity and relieved by rest.  She 
reported that her condition did not cause any incapacitation, 
and her functional impairment consisted of limited range of 
motion due to pain.  

Examination of the cervical spine revealed no evidence of 
radiating pain on movement and no evidence of muscle spasm.  
There was no evidence of tenderness or ankylosis.  Range of 
motion testing revealed flexion to 20 degrees, at which point 
pain occurred, extension to 10 degrees, at which point pain 
occurred, right and left lateral flexion each to 30 degrees, 
at which point pain occurred, and right and left rotation 
each to 45 degrees, at which point pain occurred.  The 
examiner commented that the joint function of the cervical 
spine was additionally limited by pain following repetitive 
use, but was not additionally limited by fatigue, weakness, 
lack of endurance, or incoordination following repetitive 
use.  Neurological examination of the upper extremities 
revealed motor and sensory function within normal limits.  
Biceps and triceps jerk were each 2+ in the right and left 
upper extremities.  Cervical spine X-ray was within normal 
limits.  The pertinent diagnosis was chronic strain, cervical 
spine.  

The Veteran's cervical spine was again evaluated during an 
October 2007 VA examination.  The Veteran reported that her 
neck pain had increased to a new level over the past month, 
with pain from between the shoulder blades to the base of the 
posterior skull.  She described fatigue, decreased motion, 
stiffness, weakness, spasms, and pain.  She added that she 
experienced radiating pain, shooting in both arms to the 
fingers, with finger numbness.  She described moderate to 
severe flare-ups of her spinal condition, occurring 2 to 3 
times weekly, lasting for 4 to 6 weeks.  She added that 
alleviating factors included Tylenol, posture, pressing on 
the chair, going to bed early, and maintaining appropriate 
weight.  The Veteran estimated the extent of the additional 
limitation of motion or other functional impairments during 
flare-ups to be 66 percent.  She denied any incapacitating 
episodes in the past 12 months requiring bed rest and 
treatment by a physician.  

On examination, there was guarding and pain with motion, but 
no spasm, atrophy, tenderness, or weakness.  Detailed motor 
examination revealed active movement against full resistance 
in the elbows, wrists, fingers, and thumbs.  Muscle tone was 
normal.  Detailed sensory examination revealed normal 
vibration, pain, light touch, and position sense in the upper 
extremities.  All reflexes were normal on detailed reflex 
examination.  There was no ankylosis of the cervical spine.  
Range of motion testing revealed flexion from 0 to 20 
degrees, at which point pain occurred.  Extension was from 0 
to 20 degrees, at which point pain occurred.  Right lateral 
flexion was from 0 to 5 degrees, at which point pain 
occurred.  Left lateral flexion was from 0 to 10 degrees, at 
which point pain occurred.  Right rotation was from 0 to 40 
degrees, at which point pain occurred.  Left rotation was 
from 0 to 35 degrees, at which point pain occurred.  There 
was no additional limitation of motion on repetitive use.  
The Veteran commented that she was usually able to move more 
than she was on the date of examination.  X-ray of the 
cervical spine revealed mild osteophytic spurring of C5 and 
C6, with joint space narrowing of C5 through C7.  The 
pertinent diagnosis was degenerative disc 
disease/degenerative joint disease, cervical spine.  

The Board finds that the medical evidence as noted above does 
not demonstrate symptoms that warrant a rating in excess of 
20 percent under the General Rating Formula.  In this regard, 
there is no medical evidence of forward flexion of the 
cervical spine to 15 degrees or less.  Rather, on VA 
examination in September 2005 and October 2007 the Veteran 
had forward flexion to 20 degrees.  

Regarding functional impairment, the Board has considered the 
Veteran's complaints regarding pain.  Although the Veteran 
had pain on range of motion testing during the September 2005 
and October 2007 VA examinations, even considering additional 
limitation of motion based on pain, the Veteran had forward 
flexion of the cervical spine to 20 degrees during each 
examination.  The October 2007 examiner specifically 
commented that there was no additional limitation of motion 
on repetitive use.    

Moreover, the Board notes that the revised criteria 
contemplate symptoms such as pain, stiffness, aching, etc., 
if present, thus, evaluations based on pain alone are not 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the sections of the 
rating schedule for evaluating neurological disabilities.  
See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  Thus, consideration 
of 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, 
provide no basis for assignment of any higher rating.

While, under Note (1) of the General Rating Formula, VA must 
also consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected cervical spine 
disability, such would not be the case here.  Although the 
Veteran has described radiating pain, shooting pain, and 
numbness in the fingers, sensory and motor examinations were 
normal during the September 2005 and October 2007 VA 
examinations.  In light of the foregoing, the Board finds 
that the weight of the competent medical evidence indicates 
that the Veteran does not have separately compensable 
neurological manifestations of her service-connected cervical 
spine disability.  As such, combining the ratings for 
separate orthopedic and neurological manifestations would not 
result in a rating greater than 20 percent.  

Further, although the October 2007 VA examination included a 
diagnosis of degenerative disc disease, there is no medical 
evidence that the Veteran's service-connected cervical spine 
disability would warrant a higher rating if rated on the 
basis of incapacitating episodes.  In this regard, the 
Veteran denied incapacitating episodes in regard to her 
cervical spine disability during the September 2005 and 
October 2007 VA examinations, and there is simply no medical 
evidence that this disability has required any bed rest 
prescribed by a physician, let alone for at least four weeks, 
as required for a 40 percent rating under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria.

In addition, the Board finds that there is no showing that, 
since the effective date of the grant of service connection, 
the Veteran's service-connected cervical spine disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b) (considered 
in the November 2007 SOC and October 2008 SSOC).  In this 
regard, the Board notes that this disability, alone, has 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  In 
this regard, the Veteran herself reported during the October 
2007 VA examination that, while she had come home early from 
work several times, she had not missed any days of work.  In 
addition, there is no evidence of record indicating that the 
cervical spine disability has necessitated frequent periods 
of hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, there is no basis for staged 
rating of the Veteran's chronic cervical strain, pursuant to 
Fenderson (cited to above), and the claim for an initial 
rating in excess of 20 percent must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the assignment of 
any higher rating, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56. 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral knee disability is denied.  

An initial rating in excess of 20 percent for chronic 
cervical strain is denied. 




REMAND

The Board's review of the record reveals that further RO 
action on the claims on remaining on appeal is warranted.

Initially, the Board notes that the January 2006 rating 
decision, in which the RO granted service connection and 
assigned an initial, noncompensable rating for pulmonary 
hypertension and mitral valve regurgitation, is the only 
rating decision of record.  The November 2007 SOC 
characterized the issue on appeal as whether the initial 
grant of service connection for pulmonary hypertension and 
mitral valve regurgitation at 0 percent was proper.  However, 
in both the October 2008 and January 2009 SSOCs, the RO 
characterized this issue as whether the initial grant of 
service connection for pulmonary hypertension and mitral 
valve at 10 percent was proper.  In the October 2008 SSOC, 
the RO confusingly stated that the original, January 2006 
rating decision, granted service connection and assigned a 10 
percent rating for pulmonary hypertension and mitral valve 
regurgitation.  

There is no rating decision of record indicating that the 
Veteran has been awarded a 10 percent disability rating for 
pulmonary hypertension and mitral valve regurgitation.  It 
appears that the October 2008 and January 2009 SSOCs merely 
mistakenly assumed that the Veteran's initial disability 
rating was a 10 percent rating.  The Board finds that the 
October 2008 and January 2009 SSOCs are potentially confusing 
to the appellant.  Therefore, on remand, if the claim for a 
higher initial rating for pulmonary hypertension with mitral 
valve regurgitation is not granted in full, the RO should 
issue a SSOC that is clear in its discussion, so that the 
appellant can understand the basis for the decision.

In addition, the record reflects that the Veteran last 
underwent VA evaluation for her service-connected 
gastrointestinal disability and pulmonary hypertension and 
mitral valve regurgitation in September 2005, in connection 
with her claims for service connection.  

In the January 2006 rating decision, the RO assigned an 
initial 10 percent rating for status post cholecystectomy, 
hyperemic gastritis, and chronic ulcerative colitis, pursuant 
to Diagnostic Code 7307-7318, and assigned an initial, 
noncompensable rating for pulmonary hypertension with mitral 
valve regurgitation, pursuant to Diagnostic Code 7020.  

Pursuant to Diagnostic Code 7307, a 10 percent rating is 
warranted for chronic hypertrophic gastritis with small 
nodular lesions and symptoms.  A 30 percent rating is 
warranted for chronic hypertrophic gastritis with multiple 
small eroded or ulcerated areas and symptoms.  A 60 percent 
rating is warranted for chronic hypertrophic gastritis with 
severe hemorrhages or large ulcerated or eroded areas.  
38 C.F.R. § 4.114, Diagnostic Code 7307.  

Pursuant to Diagnostic Code 7318, a 10 percent rating is 
warranted for removal of the gall bladder with mild symptoms, 
while a 30 percent rating is warranted for removal of the 
gall bladder with severe symptoms.  38 C.F.R. § 4.114, 
Diagnostic Code 7318.  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

Pursuant to Diagnostic Code 7020, a 10 percent rating is 
warranted for cardiomyopathy with workload of greater than 7 
metabolic equivalents (METs) but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or, continued medication required.  A higher rating of 30 
percent is warranted where a workload of greater than 5 METs, 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there is more than one episode of congestive heart 
failure in the past year; or, workload greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, where there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating is warranted where there is 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. 
§ 4.104, Diagnostic Code 7020.  

The pertinent regulation states that one MET is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute. When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used. 
38 C.F.R. § 4.104, Note (2).

On VA examination in September 2005, the Veteran reported 
gall bladder removal in March 2005, with current symptoms 
including constant, pulling abdominal pain in the upper left 
side, and an inability to eat certain foods due to 
constipation and diarrhea.   She described nausea and 
vomiting as often as twice a week due to ulcerative colitis, 
with constant, sharp stomach pain at the lower abdomen, and 
constipation, cramping, and urgency of bowel movement.  She 
also reported nausea and vomiting as often as twice a week, 
due to a stomach ulcer, as well as constant, sharp, pinching 
pain at the right side of the stomach, and gas and cramping.  
The only findings on examination in regard to the Veteran's 
digestive disability were that she was well nourished and 
that esophagogastroduodenoscopy (EGD) findings were abnormal 
and showed gastropathy (hyperemic).  The pertinent diagnoses 
were gall bladder removal with subjective residuals of 
constipation and left side abdominal pain, and hyperemic 
gastritis, with subjective factors of gas, cramping, pain, 
nausea, and vomiting.  The examiner commented that these 
conditions did not cause anemia or malnutrition.  

While the foregoing report indicates that EGD revealed 
hyperemic gastritis, the examination report does not reflect 
whether the Veteran's service-connected digestive disability 
is manifested by hypertrophic gastritis with small nodular 
lesions, small eroded or ulcerated areas, severe hemorrhages, 
or large ulcerated or eroded areas.  Moreover, while the 
examiner noted that the Veteran experienced constipation and 
left side abdominal pain in regard to her gall bladder 
removal, he did not describe the overall severity of such 
symptoms as mild or severe.  Medical findings as to the 
severity of all symptoms attributable to the Veteran's 
service-connected digestive disability would be helpful in 
evaluating this disability pursuant to the rating criteria.  
See 38 U.S.C.A. § 5103A.  

In addition, the Board points out that service treatment 
records reflect that the Veteran was afforded a colonoscopy 
in September 2005.  The indication for the procedure was 
ulcerative colitis, surveillance for dysplasia.  The 
endoscopic diagnosis was patchy areas of ulcers and mucosal 
edema involving the terminal ileum, cecum, ascending colon 
and sigmoid colon, with rectal sparing suggestive of Crohn's 
disease; proctitis.  On VA examination in September 2005, the 
Veteran described symptoms in regard to claimed chronic 
ulcerative colitis; however, in regard to this claimed 
disability, the examiner found that there was no diagnosis 
because there was no pathology to render a diagnosis.  
Nevertheless, the January 2006 rating decision initially 
granted service connection for status post cholecystectomy, 
hyperemic gastritis, and chronic ulcerative colitis.  As 
discussed above, the RO has since characterized the Veteran's 
digestive disability as status post cholecystecomty and 
hyperemic gastritis.  On examination, the physician should 
clearly indicate whether the Veteran exhibits any current 
symptoms in regard to chronic ulcerative colitis.  

In addition, in regard to the service-connected 
cardiovascular disability, the Board notes that the September 
2005 VA examination was conducted more than three years ago, 
prior to the effective date of the grant of service 
connection.  In light of the fact that this claim is being 
remanded to provide a clear readjudication, the Board finds 
that a contemporaneous cardiovascular examination, with 
findings responsive to the applicable rating criteria, would 
also be helpful in resolving this claim.  See 38 U.S.C.A. § 
5103A.
  
Accordingly, the RO should arrange for the Veteran to undergo 
gastrointestinal and cardiovascular examinations, by 
appropriate physicians, at a VA medical facility.  The 
Veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, may result in a 
denial of the claim(s) (as adjudication of the original 
claim(s) will be based on the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination(s) sent to her 
by the pertinent VA medical facility.

To ensure that all due process requirements are met, the RO 
should advise the Veteran of the evidence necessary to 
support the claims remaining on appeal, and give her another 
opportunity to present information and/or evidence pertinent 
to the claims, notifying her that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 
2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO should ensure that its notice to the 
Veteran meets the requirements of Dingess/Hartman v. 
Nicholson, (cited to above), as regards the five elements of 
a claim for service connection-particularly, disability 
ratings and effective dates-as appropriate.

After providing the appropriate notice, the RO should also 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims.  The RO's 
adjudication of the claims should include consideration of 
whether "staged rating" (assignment of different ratings 
for different periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that she provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal that is not 
currently of record.  The RO should 
explain how to establish entitlement to 
higher initial ratings, as well as the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above) and the RO should 
clearly explain to the Veteran that she 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
Veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
Veteran to undergo VA gastrointestinal 
and cardiovascular examinations, by 
appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the Veteran, and 
each report should include discussion of 
the Veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.  Each 
physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

Gastrointestinal examination - The 
physician should render findings as to 
whether the Veteran's hyperemic gastritis 
is manifested by small nodular lesions, 
small eroded or ulcerated areas, severe 
hemorrhages, or large ulcerated or eroded 
areas.  The physician should also render 
findings as to the nature, frequency, and 
severity of any residuals resulting from 
the surgical removal of the Veteran's 
gall bladder, specifically, the physician 
should comment as to whether the Veteran 
has mild or severe symptoms.  

The physician should also indicate 
whether the Veteran has current 
ulcerative colitis, and, if so, should 
render findings as to whether ulcerative 
colitis is moderate, with infrequent 
exacerbations; moderately severe, with 
frequent exacerbations; severe, with 
numerous attacks a year and malnutrition, 
with health only fair during remissions; 
or pronounced, resulting in marked 
malnutrition, anemia, and general 
disability, or with serious complication, 
as liver abscess.  

Cardiovascular examination - All 
indicated special tests and studies 
should be accomplished, including a 
laboratory determination of METs by 
exercise testing, an electrocardiogram, 
echocardiogram, and X-ray study.  The 
physician should indicate whether there 
is any cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-
ray.  With regard to MET testing, the 
physician should document the level of 
METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops.  

If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.  All 
manifestations of the Veteran's pulmonary 
hypertension and mitral valve 
regurgitation should be documented by the 
physician, and the physician should 
comment as to whether continuous 
medication is required.  

4.  If the Veteran fails to report to any  
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the Veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claims 
should include consideration of whether 
"staged rating" pursuant to Fenderson 
(cited to above), is warranted.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


